DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 11/4/2021 is acknowledged.  The traversal is on the ground(s) that the examination without elections would not present an undue search burden as all the claims are sufficiently related.  This is not found persuasive because: the groups (Groups 1 & 2) lack unity of invention because even though these groups both share a similar technical feature, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spittle, as previously described in the Requirement for Restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle (US PGPUB 20130298458) in view of Hurley (WO 2004098270).
Regarding claim 1, Spittle teaches a hydroponic growing medium comprising: a three-dimensional self-supporting substrate (fiber mulch mat 4; Fig. 2) and including at least about 2 to 10 weight % of a man-made fiber portion (synthetic fibers  in an amount of 5-20% by weight; Page 2, para [0019]) and at least about 90 to 98 weight % of a natural fiber portion having wood fiber (preferred natural fibers are wood and comprise most preferably from 70-95% weight; Page 2, para [0019-0020]), based on the total weight of the hydroponic growing medium (fiber mulch mat 4; Fig. 2).
Spittle does not teach a growing medium having a dry bulk density of about 1.8 lb ft3 (28.83 kg m) to 10 lb ft (160.185 kg-m3).
Hurley teaches a growing medium (Abstract) with a dry bulk density of about 1.8 lb/ft3 (28.83 kg/m3) to 10lb/ft3 (160.185 kg/m3) (dry density is from about 0.03 to 0.06 g/cc (1.87 to 3.75 lb/ft3); Page 4, lines 29-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.87 to 3.75 lb/ft3 as taught by Hurley to the growth medium of Spittle, as doing so provides a medium which is an improvement over most low density media which tends to buoy plant roots up to the surface, as recognized by Hurley (Page 3, lines 9-10).
Regarding claim 5, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle – fiber mulch mat 4; Fig. 2) but does not teach the medium has volumetric water oxygen at pF 1 of about 50 to 80%.
In re Aller, 105 USPQ 233.
Regarding claim 7, Spittle as modified teaches the limitations of claim 1 and further teaches wherein the man-made fiber portion includes at least one kind of bicomponent fiber (Spittle - at least a portion of the synthetic fibers are bicomponent fibers; Page 2, para [0019]).
Regarding claim 8, Spittle as modified teaches the limitations of claim 7 and further teaches wherein the bicomponent fiber includes an outer shell having a first material an core having a second material, the first material having a lower melting temperature than the second material (Spittle - the synthetic fibers comprise bicomponent fibers having a high melt temperature core and a low melt temperature sheath; Page 3, para [0028]).
Regarding claim 9, Spittle as modified teaches the limitations of claim 1 and further teaches wherein the three-dimensional self-supporting substrate (Spittle – fiber mulch mat 4) forms a slab (Spittle - see large, thick, flat piece of substrate in Fig. 2).
Regarding claim 10, Spittle as modified teaches the limitations of claim 9 and further teaches a slab (Spittle - see large, thick, flat piece of substrate in Fig. 2) but does not teach at least one recess.
Spittle, in an alternate embodiment, teaches a slab with at least one recess (depressed areas 12 form hollow spaces in mat 4; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one recess of Spittle (alt. embodiment) to the slab of Spittle, as doing so allows the slab to be drapeable, as recognized by Spittle (Page 6, para [0049]).

Hurley teaches a growing medium (Abstract) with a dry bulk density of about 1.8 lb/ft3 (28.83 kg/m3) to about 5lb/ft3 (160.185 kg/m3) (dry density is from about 0.03 to 0.06 g/cc (1.87 to 3.75 lb/ft3); Page 4, lines 29-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.87 to 3.75 lb/ft3 as taught by Hurley to the growth medium of Spittle, as modified, as doing so provides a medium which is an improvement over most low density media which tends to buoy plant roots up to the surface, as recognized by Hurley (Page 3, lines 9-10).
Regarding claim 13 Spittle as modified teaches the limitations of claim 1 and further teaches a three-dimensional self-supporting substrate (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the substrate forming a propagation cube.
Hurley teaches a growing medium (Abstract) wherein the substrate forms a propagation cube (cubes; Page 5, lines 27-29).
Regarding claim 14, Spittle as modified teaches the limitations of claim 13 and further teaches a propagation cube (Hurley – cubes; Page 5, lines 27-29) but does not teach a dry bulk density of about 3.6 lb/ft3 (57.6 kg/m3) to about 10lb/ft3 (160.185 kg/m3).
Hurley further teaches a dry bulk density of about 3.6 lb/ft3 (57.6 kg/m3) to about 10lb/ft3 (160.185 kg/m3) (dry density is from about 0.02 to 0.06 g/cc (1.24 to 3.75 lb/ft3); Page 20, claim 23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.24 to 3.75 lb/ft3 as taught by Hurley to the growth medium of Spittle, as modified, as doing so provides a medium which is an 
	Regarding claim 15, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growth medium (Spittle – fiber mulch mat 4; Fig. 2) but does not teach the medium is sterile.
	Hurley further teaches a growth medium that is sterile (medium can be sterile; Page 12, lines 8-11).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the growth medium of Spittle, as modified, sterile (as taught by Hurley), as doing so is good for the growth of sensitive plants because the medium can be resistant to microbes and less susceptible to bacterial, viral, fungal and insect infestation, as recognized by Hurley (Page 12, lines 8-13).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Meunier (EP 0201426).
Regarding claim 2, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium has a total porosity of about 90-99 volume %.
Meunier teaches a growing medium with a total porosity of about 95% (Page 2, para 9 of provided translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a total porosity of about 95%, as taught by Meunier, to the growth medium of Spittle, as modified, as doing so minimizes the weight of the medium while also improving capillary action, as recognized by Meunier (Page 2, para 9).

Meunier teaches a growth medium that has volumetric water content at pF 1 of about 25 to 70% (water retention at pF1 is substantially equal to 70%; Page 8, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the growth medium of Spittle, as modified, with a volumetric water content of about 70%, as taught by Meunier, as doing so is favorable for plant growth, as recognized by Meunier (Page 8, para 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Lovelace (WO 2009078827).
Regarding claim 3, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium has about 30 to 60 percent of air space.
Lovelace teaches a soil-less growth medium which has about 30 to 60 percent air space (growth medium has about 35% air space; Page 6, para [[0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 35% air space of Lovelace to the growth medium of Spittle, as doing so provides conditions that are desirable for optimum plant growth, as recognized by Lovelace (Page 6, para [0049]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Yen (US Patent 3900378).

Yen teaches a soil-less growth medium (Col. 1, lines 14-15) wherein the total water holding capacity of the growing medium is about 40 to 80 wt. % (Exa. # 21 has 22-36% water capacity, Exa. #39 has 17-97% water capacity; Cols. 9-10, Table II-Continued).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a total water holding capacity of about 40 to 80 wt. %, as taught by Yen, to the growing medium of Spittle, as modified, as doing so allows the medium to retain moisture which is useful in agricultural applications, as recognized by Yen (Col. 6, lines 32-36).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Bjoerklund (EP 0144300).
Regarding claim 11, Spittle as modified teaches the limitations of claim 10 and further teaches the at least one recess (depressed areas 12 form hollow spaces in mat 4; Fig. 3) but does not teach a 5-20 cm diameter and a depth of about 5-10 cm.
Bjoerklund teaches a growing medium (Abstract) wherein the at least one recess has about 5-20 cm in diameter and a depth of about 5-10 cm (recesses 12 have an orifice width of 50-1800 mm (5-180 cm) and a depth of 50-250 mm (5-25 cm); Page 5, claim 3; Original copy).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dimensions of about 5-20 cm in diameter and a depth of about 5-10 cm, as taught by Bjoerklund, to the recesses of Spittle, as modified, as doing so provides a recess that is sufficiently sized to receive the object being placed into the recess, as understood by one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant growth mediums which share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643